Hagarty, J. (dissenting):
I dissent. My conclusion is that a fair construction of this will justified reading into it direct words of gift. Payment, however, was postponed until the death of the life beneficiary, for the convenience of the estate, when the executors were directed to “ divide the remainder ” among named remaindermen “ after paying to my niece Josephine Sheldon the sum of Five thousand dollars.” (Matter of Embree, 9 App. Div. 602; affd., 154 N. Y. 778; United States Trust Co. v. Taylor, 193 App. Div. 153; affd., on opinion of Mr. Justice Greenbaum, 232 N. Y. 609; Matter of Bostwick, 236 id. 242.)